DETAILED ACTION


This action is in response to applicant’s amendment filed on 6/13/2022.  Claims 1-56 are still pending in the present application, of which claims 30-56 are withdrawn from further consideration.  This Action is made FINAL. 
Election-Restrictions 
Claims 31-56 are directed to inventions that are independent ordistinct from the invention originally claimed for the following reasons: 
Claim 31-56 requires a different search as a result of newly introduced concepts of "receiving measurement information pertaining to a measurement for a plurality of beams generated by a user equipment (UE); and measuring a group of adjacent beam sets associated with a selected beam set of the plurality of beams, wherein the group of adjacent beam sets is based at least in part on a coverage area of the selected beam set, wherein the coverage area of the selected beam set is based at least in part on the measurement information, and wherein the group of adjacent beam sets includes one or more beams of the plurality of beams," in the independent claims 31 and 44 filed on 12/23/2011. 
These concepts are independent, distinct, and non-obvious from the scope of the originally filed claims since the originally filed claims are silent with respect to this limitation. 
Specifically, the invention originally claimed does not require the particulars of the "measuring a group of adjacent beam sets associated with a selected beam set of the plurality of beams, wherein the group of adjacent beam sets is based at least in part on a coverage area of the selected beam set, wherein the coverage area of the selected beam set is based at least in part on the measurement information, and wherein the group of adjacent beam sets includes one or more beams of the plurality of beams," as claimed for patentability.
Further that the limitation "measuring a group of adjacent beam sets associated with a selected beam set of the plurality of beams, wherein the group of adjacent beam sets is based at least in part on a coverage area of the selected beam set, 
wherein the coverage area of the selected beam set is based at least in part on the measurement information, and wherein the group of adjacent beam sets includes one or more beams of the plurality of beams" has utility by itself or in other combinations (MPEP § 806.05(c)).  
There would be a serious burden on the Examiner to perform a search on these newly added claims, since they represent independent and distinct inventions. 
As a quick comparison, the table below shows how/where the claims differ in scope and warrant the restriction:
Newly filed claims:

31. (Currently Amended) A method of wireless communication performed by a device, comprising: 

receiving measurement information pertaining to a measurement for a plurality of beams generated by a user equipment (UE); and 

measuring a group of adjacent beam sets associated with a selected beam set of the plurality of beams, 
wherein the group of adjacent beam sets is based at least in part on a coverage area of the selected beam set, 
wherein the coverage area of the selected beam set is based at least in part on the measurement information, and wherein the group of adjacent beam sets includes one or more beams of the plurality of beams.  


Originally filed claims:

1. A method of wireless communication performed by a user equipment (UE),

comprising:
communicating via a serving beam set of the UE, the serving beam set being one or more beams of a plurality of beams; and

measuring another beam set in accordance with a measurement schedule configured to prioritize measurement on one or more adjacent beam sets associated with the serving beam set over measurement on one or more non-adjacent beam sets associated with the serving beam set.


 	As it can be seen original filed claim 1 is completely different from new claim 31. The different elements of claim 1 are bolded and the different elements of claim 31 are underlined.  There are no features of prioritize measurement on one or more adjacent beam sets associated with the serving beam set over measurement on one or more non-adjacent beam sets associated with the serving beam set in claim 31 and there are no features of “receiving measurement information pertaining to a measurement for a plurality of beams generated by a user equipment (UE); and wherein the group of adjacent beam sets is based at least in part on a coverage area of the selected beam set, wherein the coverage area of the selected beam set is based at least in part on the measurement information, and wherein the group of adjacent beam sets includes one or more beams of the plurality of beams” in claim 1.
Newly added claim 44 is analogous to newly added claim 31, except that claim 44 is an apparatus claim. Thus, the restriction is also applied to claim 44 for the same reasons.
	Similarly new claim 31 is different from originally claim 23 for the same reasons.
Further, newly added independent claim 31 is compared to originally filed claim 10 below:
Newly filed claims:

31. (Currently Amended) A method of wireless communication performed by a device, comprising: 

receiving measurement information pertaining to a measurement for a plurality of beams generated by a user equipment (UE); and 

measuring a group of adjacent beam sets associated with a selected beam set of the plurality of beams, 
wherein the group of adjacent beam sets is based at least in part on a coverage area of the selected beam set, 
wherein the coverage area of the selected beam set is based at least in part on the measurement information, and wherein the group of adjacent beam sets includes one or more beams of the plurality of beams.  


Originally filed claims:


 10. A method of wireless communication performed by a device, comprising: 

receiving measurement information pertaining to a measurement for a plurality of beams generated by a user equipment (UE);

identifying a coverage area of a selected beam set of the plurality of beams based at least in part on the measurement information;

identifying a group of adjacent beam sets associated with the selected beam set based at least in part on the coverage area and based at least in part on respective coverage areas of the group of adjacent beam sets, 

wherein the group of adjacent beam sets includes one or more beams of the plurality of beams; and

providing information indicating that the group of adjacent beam sets are associated with the selected beam set.



As it can be seen originally filed claim 10 is different from new claim 31. The different elements of claim 10 are bolded and the different elements of claim 31 are underlined.  There are no features of “identifying a coverage area of a selected beam set of the plurality of beams”, “identifying a group of adjacent beam sets associated with the selected beam set based at least in part on the coverage area and based at least in part on respective coverage areas of the group of adjacent beam sets” and “providing information indicating that the group of adjacent beam sets are associated with the selected beam set” in claim new claim 31 and there are no features of “measuring a group of adjacent beam sets associated with a selected beam set of the plurality of beams” in originally filed claim 10.  Although the feature of “measurement” is indicated in the newly filed claim 31, the distinction is clear and it provide additional search. For example, in claim 31, the device itself performs the act of “measuring a group of adjacent beam sets associated with a selected beam set of the plurality of beams”. However, in claim 10, there is no measuring by device. Although, the “measurement information” is inserted in the claim language, it is not clear what element performs the measuring. Further, it is not clear if the measurement information is the “measuring a group of adjacent beam sets associated with a selected beam set of the plurality of beams”. 
The newly added claims are much broader than what has been prosecuted to date and do not include all the limitations as found in the previous claims.  This essentially creates a genus/species restriction since the claim limitations do not track.  An application should have the same limitations such that this restriction does not occur.
Originally filed claim 27 analogous to originally filed claim 10, thus, new claim 31 is different from originally claim 27 for the same reasons.
Newly added claim 44 is analogous to newly claim 31, except that claim 44 is an apparatus claim. Thus, the restriction is also applied to claim 44 for the same reasons. 
Restriction for examination purposes as indicated is proper because the inventions of newly added claims 31-56 are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Since Applicant has received an action on the merits for the originally presentedinvention, this invention has been constructively elected by original presentation forprosecution on the merits. Accordingly, claims 31-56 are withdrawn from considerationas being directed to non-elected inventions. See 37 CFR 1.142(b) and MPEP § 821.03. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-9, 23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda (US 2021/0176096) in view of Zhi (US 20150065140).
Referring to claim 1, Shimoda discloses a method of wireless communication performed by a user equipment (UE) (FIG. 2, “UE”), comprising:
communicating via a serving beam set of the UE, the serving beam set being one or more beams of a plurality of beams (FIG. 2, and Par. 629, ”gNB schedules, for the UE, the PUSCH prior to the measurement”, Par. 305, “The plurality of beams may include beams surrounding the beam to which the UE belongs”. Note that the gNB schedule PUSCH beam to UE. Further, Par. 305 describes the beams could be a plurality or set of beams); and
measuring another beam set in accordance with a measurement schedule (Par. 629, “gNB schedules, for the UE, the PUSCH prior to the measurement gap duration dedicated to the DL. The gNB schedules, for the UE, the PUSCH prior to the measurement gap duration dedicated to the DL, instead of the scheduling of the PUSCH during the measurement gap duration dedicated to the DL”).
	Shimoda is not relied on for prioritizing measurement on one or more adjacent beam sets associated with the serving beam set over measurement on one or more non-adjacent beam sets associated with the serving beam set.
	In an analogous art, Zhi discloses prioritizing measurement on one or more adjacent beam sets associated with the serving beam set over measurement on one or more non-adjacent beam sets associated with the serving beam set (Zhi, Par. 33, “perform measurement according to a cell reselection measurement rule”, “the terminal may start measuring an adjacent frequency whose priority is higher”. Note that frequency or a frequency channel is equivalent to beam because they both are RF channel for RF communication. Further, note that priority is given to adjacent frequencies, which means priority to adjacent frequency over non-adjacent frequencies).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Shimoda by incorporating the teachings of Zhi so that the beams that most likely to selected for communication would be measured first. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 3, the combination of Shimoda/Zhi discloses the method of claim 1, wherein the measurement schedule prioritizes the measurement on all adjacent beam sets of the serving beam set over the measurement on any non-adjacent beam set of the serving beam set (Zhi, Par. 33, “perform measurement according to a cell reselection measurement rule”, “the terminal may start measuring an adjacent frequency whose priority is higher”).
Referring to claim 7, the combination of Shimoda/Zhi discloses the method of claim 1, wherein the serving beam set is a single beam of the plurality of beams (Shimoda, FIG. 2, and Par. 629, ”gNB schedules, for the UE, the PUSCH prior to the measurement”, Par. 305, “The plurality of beams may include beams surrounding the beam to which the UE belongs”. Note that the gNB schedule PUSCH beam to UE. Further, Note that the a single beam or plurality of them can be measured).
Referring to claim 8, the combination of Shimoda/Zhi discloses the method of claim 1, wherein the serving beam set is a beam pair of the plurality of beams (Shimoda, FIG. 2, and Par. 629, ”gNB schedules, for the UE, the PUSCH prior to the measurement”, Par. 305, “The plurality of beams may include beams surrounding the beam to which the UE belongs”. Note that Par. 305 describes the beams could be a plurality or set of beams and one skilled in the art can derive the pair).
Referring to claim 9, the combination of Shimoda/Zhi discloses the method of claim 1, further comprising determining the measurement schedule based at least in part on information indicating that the one or more adjacent beam sets are adjacent to the serving beam set (Zhi, Par. 33, “perform measurement according to a cell reselection measurement rule”, “the terminal may start measuring an adjacent frequency whose priority is higher”. Note Zhi shows that adjacent beams are selected, thus, schedule based at least in part on information indicating such information).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Shimoda by incorporating the teachings of Zhi so that the beams that most likely to selected for communication would be measured first. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
	Claim 23 recites features analogous to the features of claim 1, with the exception that claim 23 is an apparatus claim with processor and memory that performs the steps of claim 1. However, Shimoda also discloses such UE with processors and memory. See FIG. 3 in Shimoda. Thus, it is rejected for the same reason as set forth above.
Claim 25 recites features analogous to the features of claim 3. Thus, it is rejected for the same reason as set forth above.
Claim 26 recites features analogous to the features of claim 7. Thus, it is rejected for the same reason as set forth above.
Allowable Subject Matter

Claims 2, 4-6 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-22 and 27-30 are allowed.
The following is the examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest the limitations:  wherein the one or more adjacent beam sets are associated with one or more coverage areas that at least partially overlap a coverage area of the serving beam set, or are adjacent to the coverage area of the serving beam set, or wherein the one or more adjacent beam sets are associated with a measurement value that satisfies a threshold in the coverage area of the serving beam set, and the limitation, wherein the one or more non-adjacent beam sets are associated with one or more coverage areas that: do not overlap the coverage area of the serving beam set, or are not adjacent to the coverage area of the serving beam set, the limitation, wherein a particular adjacent beam set is identified as one of the one or more adjacent beam sets based at least in part on a coverage area of the particular adjacent beam set at least partially overlapping the coverage area of the serving beam set, or wherein a particular adjacent beam set is identified as one of the one or more adjacent beam sets based at least in part on a coverage area of the particular adjacent beam set being adjacent to the coverage area of the serving beam set, the limitation, wherein a particular adjacent beam set is identified as one of the one or more adjacent beam sets based at least in part on the particular adjacent beam set being associated with a measurement value that satisfies a threshold in a coverage area of the serving beam set, the limitation, identifying a coverage hole of the UE using the measurement information, wherein the coverage hole is excluded from the coverage area of the selected beam set and the respective coverage areas for identification of the group of adjacent beam sets and wherein the coverage area of the selected beam set is identified based at least in part on beamforming gain values or combining gain values for the plurality of beams, and  combination of Shimoda/Zhi discloses the method of claim 10, wherein the selected beam set is a beam pair of the plurality of beams, along with the limitations of their respective base and intermediate claims.
Further, the prior art does not disclose the specific feature of identifying a coverage area of a selected beam set of the plurality of beams based at least in part on the measurement information; identifying a group of adjacent beam sets associated with the selected beam set based at least in part on the coverage area and based at least in part on respective coverage areas of the group of adjacent beam sets, wherein the group of adjacent beam sets includes one or more beams of the plurality of beams; and providing information indicating that the group of adjacent beam sets are associated with the selected beam set, along with other limitations of claims 10 and 27.
Response to Arguments
Applicant’s arguments submitted 12/13/2021have been fully considered but they are not persuasive.
Applicant Argues the following:
Applicant respectfully submits that SHIMODA and ZHI, whether taken alone or in any reasonable combination, do not disclose or suggest each and every feature recited in claim 1. For example, SHIMODA and ZHI do not disclose or suggest “prioritizing measurement on one or more adjacent beam sets associated with the serving beam set over measurement on one or more non-adjacent beam sets associated with the serving beam set,” as recited in claim 1.  The Examiner concedes that SHIMODA does not disclose these features (Office Action at page 3). However, the Examiner seems to rely on paragraph 33 of ZHI for allegedly disclosing these features (Office Action at page 3). Applicant submits that ZHI does not disclose or suggest the above features of claim 1. Instead, paragraph 33 of ZHI discloses that “the terminal may perform measurement according to a cell reselection measurement rule; when the signal quality of a serving cell is higher than a specific threshold, the terminal may start measuring an adjacent frequency whose priority is higher than a specific priority.”  Even assuming that the “measurement” in ZHI corresponds to the claimed “measurement,” which Applicant does not concede, that “the terminal may perform measurement according to a cell reselection measurement rule . . . the terminal may start measuring an adjacent frequency whose priority is higher than a specific priority” does not disclose or suggest “prioritiz[ing] measurement on one or more adjacent beam sets associated with the serving beam set over measurement on one or more non-adjacent beam sets associated with the serving beam set,” as recited in claim 1 (emphasis added).  The cited section of ZHI does not even mention “one or more non-adjacent beam sets,” as recited in claim 1 (emphasis added).


Examiner Response:
Examiner respectively disagrees with the above arguments and asserts that during patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP   § 2111 - § 2116.01 for case law pertinent to claim analysis. A prima facie case of unpatentability is established when the information compels a conclusion that a claim is unpatentable under the preponderance of evidence, burden-of-proof standard, giving each term in the claim its broadest reasonable construction consistent with the specification, and before any consideration is given to evidence which may be submitted in an attempt to establish a contrary conclusion of patentability.
Zhi’s teachings of “terminal may start measuring an adjacent frequency whose priority is higher” in paragraph 33 would enable one of the ordinary skill in the art to recognize that “an adjacent frequency” has a higher priority than other frequencies and the other frequency would include a non-adjacent frequency. Although Zhi does not mention non-adjacent frequency, one skilled in the art would recognize that when a higher priority is clearly given to adjacent frequency, the non-adjacent frequency is not given that same priority. Therefore, one skilled in the art would be able to derive the feature of prioritizing measurement on one or more adjacent frequencies with a serving beam set over measurement on one or more non-adjacent frequencies associated with the serving beam set. 
Further, the limitation “beam sets” is equivalent to “frequency” because one skilled in the would recognize that the radio frequency is Zhi is the set of beams formed from the transmitter to the receiver. In other words, frequency or a frequency channel is equivalent to beam because they both are RF channel for RF communication. Further, note that priority is given to adjacent frequencies means priority to adjacent frequency over non-adjacent frequencies.

Further, the applicant’s above argument are mere allegations that the applied prior art does not teach the claimed features. The applicant has not distinctly and specifically pointed out or explained differences between the limitations of claims and the teachings of Zhi persuasively. Applicant needs to distinctly explain why Zhi’s frequency channel is not equivalent to applicant’s claimed beam sets and why the Zhi’s “measuring an adjacent frequency whose priority is higher” is not equivalent to prioritizing measurement on one or more adjacent beam sets associated with the serving beam set over measurement on one or more non-adjacent beam sets associated with the serving beam set. 
Applicant’s arguments do not take into account what the collective teachings of the prior art would have suggested to one of ordinary skill in the art. As the Court stated in re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981): 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary references; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. 
Further, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  
Thus, Zhi’s teachings of “terminal may start measuring an adjacent frequency whose priority is higher” would enable one skilled in the art to recognize that giving priority to “an adjacent frequency” than other frequencies would include non-adjacent frequencies. Thus, one skilled in the art would recognize that when a higher priority is clearly given to adjacent frequency, the non-adjacent frequency is not given that a lower priority. Therefore, one skilled in the art would be able to derive the feature of prioritizing measurement on one or more adjacent frequencies with a serving beam set over measurement on one or more non-adjacent frequencies associated with the serving beam set. 
Based on rational above, the evidence found in the applied references, broad interpretation and knowledge of the one the ordinary skill in the art, one skilled in the art would have recognized (1) all the claims elements were found in the prior art, although not necessarily in the same reference, (2) one of the ordinary skill in the art would have combined the findings in the format claimed, and in combination, each element merely performs the same function as it does separately and (3) one of the ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claims 10 and 27 are allowable, therefore, arguments regarding claims 10 and 27 are moot.
Prior art Made of Record but not relied on
9.	HAN (US 20220095177) discloses prioritizing measurement on one or more adjacent beam sets associated with the serving beam set over measurement on one or more non-adjacent beam sets associated with the serving beam set (see at least Par. 12, 62, 109).
Conclusion

10.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/FRED A CASCA/               Primary Examiner, Art Unit 2644